Citation Nr: 9920467	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  95-02 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back 
disability.

2.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	David D. Lennon, Attorney


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
October 1969 and from February 1974 to August 1977.

This matter is before the Board of Veterans' Appeals (Board) 
for further adjudication following a February 1998 order by 
the United States Court of Veterans Appeals (redesignated 
effective March 1, 1999, as the United States Court of 
Appeals for Veterans Claims (hereinafter Court)) which 
vacated a March 6, 1997, Board decision wherein the Board 
found that a previously disallowed claim for service 
connection for a low back disability had not been reopened by 
submission of new and material evidence.  [redacted].  The veteran's 
original appeal to the Board was from a December 17, 1993, 
rating decision by the Winston-Salem, North Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

The Court's order granted a Joint Motion for Remand and to 
Suspend Further Proceedings filed by the appellant (veteran) 
and the Secretary of Veterans Affairs (Secretary) (appellee).  
The motion specified that the Board was obligated to cure 
certain procedural defects in the development of the original 
appeal.  The Board was ordered to take actions necessary in 
light of the failure of the RO to issue a supplemental 
statement of the case pursuant to 38 C.F.R. § 19.31 (1997) 
following receipt of additional medical reports received in 
May 1996 from L. K. Jozewicz, M.D., which noted low back pain 
among the veteran's complaints.  The Board was also required 
to adjudicate the additional issue of entitlement to an 
increased rating for service-connected pes planus, an issue 
for which an appeal had been previously perfected at the time 
of the March 1997 Board decision.  The Board was requested to 
determine whether all VA medical records identified by the 
veteran had been obtained, particularly those related to 
treatment at the VA facility in Oklahoma City, Oklahoma.  

The Board remanded the case to the RO on June 30, 1998, to 
obtain medical records from the VA Medical Center in Oklahoma 
City and to afford the veteran a VA examination to determine 
the extent of disability due to bilateral pes planus.  The 
requested actions were completed and the case was returned to 
the Board for further review on appeal.


FINDINGS OF FACT

1.  Service connection for a low back disability was denied 
by a decision of the Board on October 27, 1987.

2.  A petition to reopen the service connection claim was 
received in June 1991.  

3.  Medical evidence received since the October 1987 Board 
denial bears substantially and directly on the claim for 
service connection for a back disability, is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

4.  Bilateral pes planus is manifested by flattening of the 
arches (worse on the right), foot pain, and the need for 
orthotics.

5.  No more than moderate disability due to pes planus is 
shown; the veteran does not have deformity of the feet or 
disability equivalent to moderately severe malunion or 
nonunion of the metatarsal bones or moderately severe foot 
injury residuals.  


CONCLUSIONS OF LAW

1.  Evidence received in support of the claim for service 
connection for a low back disability is new and material and 
the claim is therefore reopened.  38 U.S.C.A. §§ 5107, 7104 
(West 1991 and Supp. 1998); 38 C.F.R. § 3.156(a) (1998).  

2.  The criteria for a rating higher than 10 percent for 
bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 and Supp. 1998); 38 C.F.R. § 4.71a, Codes 
5276, 5284, 5283, 5278 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Petition to Reopen Claim for Service 
Connection for a Low Back Disability 

Factual Background.  The record currently before the Board is 
a reconstructed file, the veteran's original claims folder 
having evidently been lost or misplaced at the RO in 1992.  
The RO has managed to reassemble copies of some but not all 
of the original documents.  The best source of information 
concerning the record before the Board at the time of the 
October 27, 1987, decision is found in the evidence portion 
of the decision itself, which is set forth herein verbatim 
and in its entirety:

Service medical records from the 
veteran's first period of active service, 
including reports of entrance and 
separation examinations, contain no 
evidence of clinical findings, treatment 
or diagnosis of a chronic low back 
disorder.  A report of an enlistment 
examination for the veteran's period of 
active service conducted in February 1974 
shows no defects or abnormalities of the 
back.  

An undated service medical record shows 
the veteran was seen with complaints of 
low back pain following heavy lifting.  
Physical examination revealed good 
alignment, no spasms, a full range of 
motion and no point tenderness.  The 
impression was a mild muscle strain.  

A report of a separation examination 
performed in July 1977 shows the veteran 
reported that he had hurt his back while 
moving equipment.  Physical examination 
of the veteran's back was clinically 
normal. 

A report of a Veterans Administration 
examination performed in December 1977 
shows the veteran related that he had 
back pain during the last few days before 
being discharged from service, 
particularly on the left side of his low 
back.  He indicated that he forgot to 
tell the examining physician of the back 
pain at the time of his separation 
examination.  Physical examination showed 
the muscles of the lumbosacral region on 
the left were more spastic than those on 
the right.  Movement of the back was full 
in all directions.  The examiner 
indicated that there might be some slight 
loss of curvature of the lumbar spine.  
X-rays of the lumbosacral spine showed 
partial sacralization of the transverse 
processes of L5, more prominent on the 
left, where there appeared to be a 
pseudoarticulation between the process 
and the ilium.  Following examination, 
the pertinent diagnosis was 
sacralization, L5.

Veterans Administration medical records 
dated between 1978 and 1985 are 
associated with the claims file and show 
complaints and treatment for the 
veteran's low back in 1978.

A September 1979 letter from Tracey R. 
Watson, D.C., shows the veteran came 
under his care in March 1979 for problems 
diagnosed as sacroiliac joint relaxation, 
subluxation, and lumbalgia.  Later 
correspondence from Dr. Watson indicates 
the veteran was treated four times and 
had not returned.

An April 1985 letter from R. W. McDowell, 
M.D., shows he had seen the veteran in 
March 1985, at which time the veteran 
gave a history of a back injury 5 or 
6 years ago and stated that his current 
episode of back pain began in March 1985.  
Physical examination was essentially 
negative.  There was no limitation of 
motion noted in the lumbar spine.  The 
impression was left lumbar myalgia.  
Later dated correspondence from 
Dr. McDowell shows an additional 
diagnosis of low back strain.

In June 1991 the veteran requested that his claim for 
service connection for a back disability be reopened.  
Included with the request was an August 1990 statement from 
R. S. Cohen, D.P.M., which listed a number of physical 
complaints, including low back pain.  Also received were 
photocopies of service department medical records consisting 
of sick slips dated in July and August 1977 which referred 
to the back.  

Also received were VA treatment records dated from 1978 to 
1992, some of which appear to be duplicates of records 
considered by the Board in October 1987 but not elsewhere 
found in the reconstructed file.  In a February 1978 
treatment note it was reported that the veteran complained 
of low back pain which had begun about six months earlier 
after he tried to move a large object.  An X-ray showed a 
normal lumbosacral spine.  In November 1978 the veteran 
complained of low back pain and reported that he had pulled 
a muscle in his back one year earlier.  In February 1978 he 
complained of low back pain associated with urethral 
discharge following sexual intercourse.  In December 1978 he 
reported having had low back pain since June 1977.  In June 
1985 he complained of low back pain.  In August 1985 he 
asserted that his low back problems had begun during 
military service and had continued to get worse.  Low back 
pain was reported in June 1991.  Another entry in June 1991 
showed a diagnosis of low back strain.  In January 1992 the 
veteran was seen for low back pain of one week's duration 
after he worked in a bent-over position mixing cement.  He 
later reported that the medical costs of his most recent 
back episode had been paid through workmen's compensation.  
He indicated that he would sometimes be pain-free for a 
period of six months.

Additional VA outpatient treatment records covering the 
period from January 1992 to March 1994 were later received.  
A number of entries referred to flareups of chronic low back 
pain.  Medications and exercise were prescribed.  In a 
February 1993 entry it was reported that low back pain was 
"surely musculoskeletal given heavy labor with lack of 
diagnosis on lumbosacral spine and episodic nature.  

Received in May 1996 were medical records dated is May 1995 
and April 1996 from L. R. Jozewicz, M.D., which pertained 
primarily to disorders unrelated to the present appeal.  A 
report dated in May 1995 refers to low back pain of an 
intermittent nature, possibly sue to lumbosacral spondylosis.  

Analysis  The law provides that service connection may be 
granted for disability which is shown to have been incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 110 (wartime), 1131 (peacetime) (West 1991 & Supp. 1998).  

The Board decision of October 27, 1987 is, by statute, a 
final determination with respect to the evidence then of 
record.  38 U.S.C.A. § 7104 (West 1991 & Supp. 1998).  
However, the law permits the reopening of a finally 
adjudicated claim if additional evidence recognizable as "new 
and material" evidence is subsequently received.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 1998); 38 C.F.R. § 3.1056(a) 
(1998).  In Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), 
the Court set forth a two-step analysis to be applied in 
determining whether a claim should be reopened.  The Board 
must first determine whether the evidence received since the 
most recent prior denial is new and material; if it is, the 
case will be considered reopened, and the claim will be 
evaluated in light of the entire evidence of record, both old 
and new.  If the claim is found not to be reopened, no 
further adjudication may take place.  See also Barnett v. 
Brown, 8 Vet. App. 1 (1995), affirmed 83 F.3d. 1980 (Fed. 
Cir. 1996) (if the Board finds that there is no new and 
material evidence, it is bound by an express statutory 
mandate not to consider the merits of the case).  Citing the 
later decision of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F 3d. 1356 (1998) 
(discussed below), the Court in Elkins v. West, 12 Vet.App. 
209 (1999), added a third step to the process, holding that 
if the claim is reopened and found to be well grounded, the 
duty to assist in the development of the evidence to support 
such claim must be satisfied.  See also Winters v. West, 12 
Vet.App. 203 (1999).  

The applicable definition of what constitutes new and 
material evidence is found in a VA regulation, 38 C.F.R. 
§ 3.156(a) (1998), which provides as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

In its decision in the case of Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), the Court endeavored to refine the criteria 
defining new and material evidence by adopting a three-
pronged test consisting of three distinct determinations:  
(1) whether evidence received since the prior final 
disallowance is "new;" if so, (2) whether such evidence is 
relevant to and probative of the issue at hand; and, if so 
(3) whether there is a reasonable possibility that, when 
viewed in the context of all of the evidence of record, such 
evidence would change the outcome of the claim.  The decision 
of the Court of Appeals for the Federal Circuit in Hodge, 
Id., overruled the Colvin with respect to the materiality of 
the evidence required to reopen claims for VA benefits, 
finding that the component of the Colvin test which required 
a reasonable possibility that the new evidence would change 
the outcome of the claim negated the language of 38 C.F.R. 
§ 3.156(a) (which requires only that the new evidence be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim") and that, in so doing, 
Colvin had overstepped the Court's judicial authority by 
failing to defer to a reasonable VA regulatory interpretation 
of an ambiguous statutory term (new and material).  

Thus, the present inquiry is limited to the question of 
whether the evidence submitted since the most recent final 
disallowance satisfies the requirements of 38 C.F.R. 
§ 3.156(a).  See Glynn v. Brown, 6 Vet. App. 523 (1994).  The 
most recent final disallowance of service connection for a 
disability of the back was the Board's decision of October 
1987.  A previously and finally disallowed claim denied by 
either the Board or the RO refers to a disallowance on any 
basis, including the absence of new and material evidence, 
not merely a disallowance on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  

The evidence considered by the Board in October 1987 
consisted of service medical records, the report of a 1977 VA 
examination, VA outpatient treatment records dated from 1978 
to 1985, and reports from two health care providers, T. R. 
Watson, D.C., and R. W. McDowell, M.D.  The findings recorded 
in these documents were interpreted by the Board as showing 
an acute and transitory low back strain during service which 
had healed without residuals.  The Board concluded further 
that a defect found at a VA examination represented a 
congenital or developmental defect of the L5 vertebra.  The 
evidence subsequently added to the record after the Board's 
decision consists of post service VA treatment records and 
private medical reports which also contain references to back 
complaints.  The VA records are replete with reference to 
back pathology considered to be chronic in nature.  The 
additional material can also be viewed as evidence which 
tends to establish continuity of symptomatology since 
service.  

The Board is not obligated at the present time to make a 
determination as to whether the evidence received since the 
prior Board decision would be sufficient to support the 
granting of service connection for a low back disorder if the 
claim were reviewed on the merits.  It is sufficient to find 
that the record contains competent evidence which is presumed 
to be credible which tends to support the proposition that 
the veteran has a chronic back disability of an acquired 
nature.  See Justus v. Principi, 3 Vet. App. 510 (1992).  As 
such, the new evidence must be regarded as being "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See 38 C.F.R. § 3.156(a) 
(1998).   The regulatory definition of new and material 
evidence is therefore satisfied, and the claim for service 
connection for a low back disability is reopened.  


II.  Increased Rating for Pes Planus

Factual Background.  Service connection was granted for 
bilateral pes planus by rating decision of January 10, 1978, 
at which time the rating board reviewed service medical 
records showing treatment in service for first degree pes 
planus for which he was issued arch supports.  The rating 
board also reviewed a report, not currently of record in the 
reconstructed file, about which the following was noted by 
the rating board:

At the VA examination the veteran stated 
his feet continued to bother him when he 
is on them for a long time.  The physical 
findings are limited but the examiner 
states the veteran has bilateral pes 
planus of a moderately severe degree.  
While the veteran did complain of flat 
feet shortly after entering the second 
period of service, the evidence does show 
an increase in severity of the condition 
during service.  This would warrant 
service connection by aggravation, even 
though it is being assumed that the 
condition [was] incurred in service since 
the condition was not shown during the 
first period of service or at the 
entrance to the second period. 

Documents interpreted by the RO as a claim for an increased 
rating for bilateral pes planus were received in1991, 
including an August 1990 statement from R. S. Cohen, D.P.M., 
a podiatrist, who had seen the veteran recently regarding 
chronic bilateral foot pain of 10 years' duration for which 
the veteran wore rigid orthotics for biomechanical control of 
foot function, with great relief.  Examination showed a 
flexible pes planus foot type.  In stance, this hypermobile 
foot assumed a very flat appearance in the arch and a splayed 
appearance in the forefoot.  The subtalar joint was maximally 
pronated.  To palpation there was evidence of bone spur 
formation at the first metatarsophalangeal joints and at the 
first metatarsal-cuneiform joints indicative of degenerative 
joint disease.  He expressed the opinion that the veteran's 
excellent orthotics were nevertheless inadequate for 
resolution of pain.

Also received was a VA outpatient treatment record dated in 
July 1990 showing complaints of foot pain.  Examination of 
the feet showed a bunion on the right and decreased calluses 
with no gross lesions otherwise.  The assessment was foot 
pain limiting ability to work despite arch supports.  
Subsequent VA outpatient treatment records dated from 1978 to 
1992 were received.  Entries dated in1991 showed pain and 
tenderness of the feet and a callus on the left foot. 

The veteran underwent a VA examination in August 1998 
pursuant to the Board remand.  His main complaint was that he 
got cramps in the feet, especially at night while lying in 
bed which were relieved by pressure on the bottom of his 
feet, such as from standing up.  The pain was located in the 
arches and it was always relieved by arching or stepping on 
the feet.  He also got cramps during the daytime if he stood 
on his toes too long or flexed his foot bilaterally.  He 
stated that the right foot was a greater problem than the 
left.  He was unable to wear low shoes because they did not 
give him enough support.  He wore inserts in all of his boots 
to keep his feet from aching.  He denied pedal edema, 
redness, swelling or tenderness of the feet.  On examination 
the feet appeared to be normal.  There was obvious flattening 
when he stood on a hard surface with the shoes off.  There 
was some arch retained, more on the left than the right.  
There was a slight deformity of the medial aspect of the 
right foot arch on the medial aspect of the calcaneus.  The 
veteran was able to heel and toe walk without difficulty.  
There was no pronation, abduction or tenderness of the 
plantar surfaces to palpation.  There were no calluses.  
There was no abnormality or tenderness over the Achilles 
tendons bilaterally.  The calluses over the feet were minimal 
and were located over the ball of the foot and heel as was 
normally expected.  The diagnosis was pes planus with 
residuals.  The examiner characterized the disorder as "mild 
to moderate by my evaluation."

Analysis.  The claim for an increased rating for the service-
connected bilateral pes planus is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), Murphy, Id.; 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  All 
indicated development has been completed and the statutory 
duty to provide assistance in developing the relevant 
evidence has been satisfied.  The veteran has identified no 
additional relevant evidence that has not been obtained.

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Although the entire recorded history must be considered, 
38 C.F.R. § 4.2 (1998), the regulations do not give past 
medical reports precedence over current findings, and it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The present 
appeal arises from the denial of a claim for increase as 
defined in 38 C.F.R. § 3.160(f) (1998), as distinguished from 
the assignment of an initial rating following the original 
grant of service connection; consequently, the rule from 
Francisco, Id., applies.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

The service-connected bilateral pes planus is rated under the 
provisions of Diagnostic Code 5276.  Under that code, a 10 
percent rating is assigned when pes planus is shown to be 
"[m]oderate; weight-bearing line over or medial to great toe, 
inward bowing of the tendo-achilles, pain on manipulation and 
use of the feet, bilateral or unilateral."  The next higher 
rating of 30 percent is assignable for bilateral involvement 
when the pes planus is "[s]evere; objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities."  38 C.F.R. § 4.71a, Code 
5276 (1998).

The VA rating examination of August 1998 showed substantial 
flattening of the feet, worse on the right, but there were no 
other deformities present, and the only significant 
manifestation was foot pain.  The overall level of disability 
described in the report appears to correspond almost 
precisely with the criteria provided for a 10 percent rating 
based on moderate disability.  Even if the "pain on 
manipulation and use accentuated" required for a 30 percent 
rating were shown, the other manifestations required for a 30 
percent rating based on severe disability were absent.  The 
deformity reported by Dr. Cohen eight years earlier was not 
present at the later VA examination and is not documented 
elsewhere in the record.  In any case, the level of 
disability she describes does not constitute severe 
disability within the meaning of Code 5276.

The Board is obligated to consider the veteran's claim for 
increase under other codes under which an increased rating is 
potentially assignable.  Schafrath, Id.  Under Code 5278 
pertaining to acquired clawfoot (pes cavus), a 30 percent 
rating may be assigned for bilateral involvement with "[a]ll 
toes tending to dorsiflexion, limitation of dorsiflexion at 
ankle to right angle, shortened plantar fascia, and marked 
tenderness under the metatarsal heads."  38 C.F.R. § 4.71a, 
Code 5278 (1998).  This level of deformity clearly is not 
documented in the record.  A 20 percent rating for each foot 
may be assigned under Code 5283 by analogy to malunion or 
nonunion of the tarsal or metatarsal bones.  A 20 percent 
rating is provided for moderately severe malunion or 
nonunion.  38 C.F.R. § 4.71a, Code 5283 (1998).  A 20 percent 
rating may also be assigned under Code 5284 for "foot 
injuries, other" where there are injury residuals of either 
foot of moderately severe degree.  38 C.F.R. § 4.71a, Code 
5284 (1998).  In this case, the foot manifestations are not 
analogous to malunion or nonunion of the foot or to residuals 
of foot injury.  In addition, the examiner characterized the 
level of disability as only mild to moderate for both feet.  
The record would not support a finding of moderately severe 
disability for either foot individually for purposes of 
assigning an increased rating.  

A preponderance of the evidence therefore supports the 
continuation of the present 10 percent rating for bilateral 
pes planus; therefore, the benefit of the doubt rule is not 
applicable.  38 U.S.C.A. § 5107(b) (West 1991 and Supp. 
1998).  The disability picture shown by the evidence of 
record does not more nearly approximate the criteria required 
for a rating higher than 10 percent under any of the 
applicable codes.  38 C.F.R. § 4.7 (1998).

ORDER

The veteran's claim for service connection for a low back 
disorder has been reopened by submission of new and material 
evidence.  

An increased rating for bilateral pes planus is denied.  

REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Since all of the elements of the regulatory definition of new 
and material evidence have been satisfied, the merits of the 
veteran's claim must now be decided.  The issue to be decided 
has not been considered on the merits by the RO.  The general 
rule established by the Court is that if there is a 
possibility that the veteran will be prejudiced in any way by 
initial consideration of an issue by the Board, the claim 
must be remanded to the RO for further adjudication of the 
claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).  In the 
present case, the possibility that adjudication of the merits 
of this claim may be prejudicial to the veteran cannot be 
ruled out.  Accordingly, the veteran's best interests would 
be served by initial consideration of the merits of the claim 
by the RO, and the Board will remand the issue for this 
purpose.

On preliminary review of the record, the claim for service 
connection for low back disorder appears to be well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 and 
Supp. 1998) and Murphy v. Derwinski, 1 Vet. App. 89 (1990).  
Therefore, in readjudicating the claim, the Board and RO are 
obligated to fulfill the statutory duty to assist in the 
development of the evidence to support such claim.  In this 
case, the development required will consist of a current VA 
examination to define more precisely the nature of the 
veteran's current back disability and clarify whether it is 
related to the back symptomatology in service.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:

1.  The RO should take appropriate steps 
to obtain any additional VA outpatient 
treatment records dated since March 1994, 
the date of the most recent records 
currently on file.  

2.  The veteran should be given an 
opportunity to identify all medical 
providers, both VA and private, including 
both physicians and institutions 
(hospitals or clinics), from which he has 
received examination or treatment for his 
low back throughout the entire period 
since military service.  Upon receipt of 
proper authorization, the RO should 
attempt to obtain all available 
documentation from the physicians or 
other medical care providers identified 
by the veteran.  

3.  The RO schedule the veteran for a 
special VA orthopedic examination to 
determine the nature and etiology of all 
current back disability and ascertain its 
relationship to service, if any.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.  

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should respond to 
the following question and provide a full 
statement of the basis for any 
conclusions reached.

Is it more likely than not, as 
likely as not, or less likely 
than not that the veteran's 
current back pathology is 
related to active military 
service.  

4.  After completion of the foregoing, 
the RO should review the examination 
report received to ensure that it is 
adequate to achieve the purposes of this 
remand, as shown in the discussion and 
specifications above.  If all of the 
requested information has not been 
provided, the report should be returned 
as inadequate for rating purposes 
pursuant to 38 C.F.R. § 4.2 (1995).  If 
this is necessary, the physician(s) who 
performed the examination should be given 
an opportunity to amend the report 
without reexamining the veteran but 
should be free to schedule a 
reexamination if necessary.  All other 
actions necessary for proper follow-up of 
the evidentiary development sought by the 
Board should be taken.

5.  When the record is complete, the RO 
should review the issue of entitlement to 
service connection for a low back 
disorder.  If the determination is 
adverse to the veteran, a supplemental 
statement of the case should be prepared 
and the veteran and his representative 
should be given a reasonable period of 
time for reply.

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 


